 



Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF
LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS

 

This Assignment and Assumption of Limited Liability Company Membership Interests
(“Agreement”) is dated April 28, 2015 (the “Effective Date”) and made by SUMMIT
HEALTHCARE OPERATING PARTNERSHIP, a Delaware limited partnership (“Assignor”)
and SUMMIT UNION LIFE HOLDINGS, LLC, a Delaware limited liability company
(“Assignee”).

 

The Assignor is the sole Member of Summit Salem, LLC, Summit Portland, LLC,
Summit Lamar, LLC, Summit Monte Vista, LLC, Summit Front Royal, LLC and Summit
Myrtle Point, LLC, each a Delaware limited liability company (each, a “Company”
and, collectively, the “Companies”), holding one hundred percent (100%) of the
membership interests in each Company ( the “Membership Interests”). The Assignor
wishes to assign the Membership Interests to the Assignee, and the Assignee
wishes to assume the Membership Interests. The Assignor and the Assignee may be
referred to together as “Parties,” with each individually as “Party.”

 

The Parties therefore agree as follows:

 

1. Assignment and Assumption of the Membership Interests. The Assignor hereby
assigns, transfers, delivers, and conveys to the Assignee the Membership
Interests.

 

2. Acceptance of Assignment.

 

2.1 The Assignee hereby accepts and assumes the transfer, conveyance, and
assignment of the Membership Interests, and the Assignor's obligations and
duties relating to the Membership Interests, with respect to each Company under
the Certificate of Formation and Limited Liability Company Agreement of each
Company, and the Limited Liability Company Act of Delaware.

 

2.2 The Assignee hereby agrees to be substituted as a Member of each Company in
the Assignor's name, place, and stead as to the Membership Interests, and as
such to succeed to any and all of the Assignor's right, title, and interest
whatsoever concerning the Membership Interests on and after the Effective Date.

 

2.3 The Assignee hereby assumes all of the duties, responsibilities, rights, and
covenants to discharge all obligations of the Assignor in the Assignor's
capacity as Member of each Company relating to the Membership Interests so
assigned arising from and after the Effective Date (but assumes no liability for
any of the duties, responsibilities, obligations, and liabilities of Assignor
under relating to the Membership Interests arising before the Effective Date).

 

2.4 Assignee hereby agrees to be bound by the terms and conditions of each
Company's Limited Liability Company Agreement.

 

3. Representations and Warranties of Assignor Concerning the Membership
Interests. The Assignor represents and warrants to the Assignee each of the
following:

 

3.1 The Assignor is the sole and lawful owner of the Membership Interests
assigned under this Agreement.

 



 

 

 

3.2 The Assignor has the requisite power and authority to execute, deliver, and
perform this Agreement.

 

4. Indemnity.

 

4.1 By Assignee. Assignee, shall indemnify, defend and hold harmless Assignor
from and against all losses, claims, expenses, damages or liabilities of any
kind, including, without limitation, reasonable attorneys’ fees, arising out of
or in connection with the Membership Interests on and after the Effective Date.

 

4.2 By Assignor. Assignor shall indemnify, defend and hold harmless Assignee
from and against all losses, claims, expenses, damages or liabilities of any
kind, including, without limitation, reasonable attorneys’ fees, arising out of
or in connection with the Membership Interests prior to the Effective Date.

 

5. Entire Agreement; Amendment. This Agreement embodies and sets forth the
entire agreement and understanding between the Parties relating to the subject
matter hereof. This Agreement merges and supersedes any and all prior
discussions, agreements, understandings. representations, conditions,
warranties, covenants, and all other communications between them on or relating
to the subject matter of this Agreement. Any amendment, modification, addendum,
or revision of this Agreement is valid only if in writing and signed by the
Party to be bound, in which event there need be no legal consideration therefor.

 

6. Governing Law. The laws of the State of Delaware govern this Agreement.

 

7. Counterparts; Electronic Signatures. This Agreement may be executed in
multiple counterparts, each of which is to be deemed an original and all of
which together are to be deemed one and the same document. The exchange of
copies of this Agreement and of signature pages by electronic transmission
constitutes effective signing and delivery of this Agreement to the Parties,
which may be used instead of the original Agreement for all purposes.

 

[Signatures on Next Page]

 

 

 

 

The Parties are signing this Agreement as of the Effective Date.

 

 

 



ASSIGNOR: ASSIGNEE:     SUMMIT HEALTHCARE OPERATING PARTNERSHIP, a Delaware
limited partnership SUMMIT UNION LIFE HOLDINGS, LLC, a Delaware limited
liability company     By: SUMMIT HEALTHCARE REIT, INC., a Maryland corporation
By: SUMMIT HEALTHCARE REIT, INC., a Maryland corporation Its: General Partner
Its: Manager           By: _/s/ Kent Eikanas__________   By: _/s/ Kent
Eikanas__________ Kent Eikanas Kent Eikanas President President     Date:
    April 28, 2015                       Date:      April 28,
2015                    



 



 

